Case 2:18-ml-02814-AB-PVC Document 777 Filed 05/15/20 Page 1 of 3 Page ID #:36031




         KIESEL LAW LLP                                SHOOK HARDY BACON
     1
         Paul R. Kiesel (SBN 119854)                   Amir Nassihi (SBN 235936)
     2   kiesel@kiesel.law                             anassihi@shb.com
         Jeffrey A. Koncius (SBN 189803)               One Montgomery, Suite 2700
     3   koncius@kiesel.law                            San Francisco, CA 94104-4505
         Stephanie M. Taft (SBN 311599)                Tel: 415-544-1900
     4
         taft@kiesel.law                               Lead Counsel for Defendant
     5   8648 Wilshire Boulevard                       FORD MOTOR COMPANY
         Beverly Hills, California 90211-2910
     6   Tel: 310-854-4444                             GORDON REES SCULLY
     7   Lead/Liaison Counsel for Plaintiffs           MANSUKHANI LLP
                                                       Spencer P. Hugret (SBN 240424)
     8   KNIGHT LAW GROUP LLP                          shugret@gordonrees.com
         Steve Mikhov (SBN 224676)                     Amy P. Maclear (SBN 215638)
     9   Roger Kirnos (SBN 283163)                     amaclear@grsm.com
    10   10250 Constellation Blvd., Suite 2500         Embarcadero Center West
         Los Angeles CA 90067                          275 Battery Street, Suite 2000
    11   Telephone: (310) 552-2250                     San Francisco, CA 94111
                                                       Tel: 415-986-5900
    12   Lead Counsel for Plaintiffs
    13
    14
    15
    16
    17
    18
    19                          UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
    20
    21   IN RE: FORD MOTOR CO. DPS6 Case No. 2:18-ML-02814 AB (FFMx)
         POWERSHIFT TRANSMISSION
    22   PRODUCTS LIABILITY            Assigned to: Judge Andre Birotte, Jr.
         LITIGATION
    23                                 PLAINTIFFS’ AND FORD MOTOR
    24   THIS DOCUMENT RELATES TO: COMPANY’S JOINT STATEMENT RE:
                                       SECOND IDP TRIAL PICKS
    25   ALL CASES____________________
    26
    27
    28

                                                 -1-
              PLAINTIFFS’ AND FORD MOTOR COMPANY’S SECOND IDP TRIAL PICKS
Case 2:18-ml-02814-AB-PVC Document 777 Filed 05/15/20 Page 2 of 3 Page ID #:36032




     1   TO THE COURT, THE PARTIES AND THEIR COUNSEL OF RECORD:
     2         Pursuant to this Court’s Order from the May 13, 2020 Status Conference, the
     3   Parties have selected their “trial picks” to proceed on November 3, 2020 and
     4   November 17, 2020.
     5         Plaintiffs’ Trial Pick
     6         Plaintiffs select Altamirano-Torres, Lorenzo v. FMC, 2:17-cv-07338-AB-
     7   FFM (C.D. Cal.). Plaintiffs request that this case proceed first, on November 3,
     8   2020, since Plaintiffs maintain the burden of proof for each case.
     9
    10         Ford’s Trial Pick
    11         Ford selects Hobart v. FMC, 2:18-cv-01893-AB-FFM (C.D. Cal.).
    12         Ford proposes, for the reasons articulated above, that its trial pick should
    13   proceed to trial first on November 3, 2020. Ford Motor Company (“Ford”)
    14   contends that Plaintiffs maintain the burden of proof in every case no matter what
    15   case is ultimately selected to proceed first to trial in the next wave of IDP trials.
    16   As such, Ford proposed a reasonable position that since Plaintiff selected the first
    17   trial in this MDL (Mark Pedante v. Ford Motor Company, 2:17-cv-06656) that
    18   Ford’s IDP trial pick should proceed first in the next round of trial settings.
    19   However, Plaintiffs’ counsel summarily rejected that proposed compromise
    20   maintaining since they have the burden of proof in each case, then their trial pick
    21   selections should proceed first (on November 3, 2020).
    22   Dated: May 15, 2020                              Respectfully Submitted,
    23
    24                                                     KIESEL LAW LLP
    25                                                     /s/ Stephanie Taft______________
                                                           Paul R. Kiesel
    26                                                     Jeffrey A. Koncius
    27                                                     Stephanie M. Taft
    28

                                                    -2-
             PLAINTIFFS’ AND FORD MOTOR COMPANY’S SECOND IDP TRIAL PICKS
Case 2:18-ml-02814-AB-PVC Document 777 Filed 05/15/20 Page 3 of 3 Page ID #:36033




     1                                             Lead/Liaison Counsel for Plaintiffs

     2
         Dated: May 15, 2020                       _/s/ Spencer P. Hugret
                                                    GORDON REES SCULLY
     3                                              MANSUKHANI
     4                                              Spencer Hugret
     5
                                                   SHOOK HARDY BACON
     6                                             Amir Nassihi
     7
                                                   Co-Lead Counsel for Defendant
     8                                             FORD MOTOR COMPANY
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             -3-
            PLAINTIFFS’ AND FORD MOTOR COMPANY’S SECOND IDP TRIAL PICKS
